Case 2:19-cr-00141 Document 1 Filed 02/14/19 Page 1 of 1 PagelD #: 1

AQ 91 (Rev. L1/11)) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the

 

Southern District of West Virginia

 

 

 

 

 

 

 

 

 

United States of America )
v. )
} Case No.
Donald E. Ward ) 2:19-mj-00022
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
|, the complainant in this case, state that the following is true to the best of my knowledge and belief,
On or about the date(s) of February 13, 2019 in the county of Wood in the
Southern District of West Virginia , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 2423(b) Travel in interstate commerce for the purpose of engaging in illicit sexual
conduct with another person, as defined in 18 U.S.C. § 2423(f}, or attempt to
do so.

This criminal complaint is based on these facts:

On or about Feb. 13, 2019, Donald E. Ward, age 58, knowingly traveled in interstate commerce, that is, from at or near
Logan, OH to Parkersburg, Wood County, WV for the purpose of engaging in illicit sexual conduct, that is, oral sex with
a person he believed to be a 14 year old female. Ward was arrested during a traffic stop in the vicinity of the location in
Parkersburg where he had arranged to meet the purported minor for the purpose of engaging in the illicit sexual activity.

M Continued on the attached sheet.

    
  

ff Lote

ghar
TOES BIQNALUPE

James L. Harrison, il, FBI Special Agent

 

 

Printed name and title

Sworn to before me and signed in my presence. a ed

  

  

 

  

L ae,
" é 6 wT é i
Date: 02/14/2019 / fo A oe MAX
( a) udge’s signature’ ~~ ie
City and state: Charleston, West Virginia Dwane L. Tinsley, United States Magistrate Judge~

 

Printed name anc title
